DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "the one or more liquid chambers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, recites a single liquid chamber rather than one or more liquid chambers.
Claim 4 recites the limitation "the first aperture” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, recites an aperture rather than a “first aperture”. 
Claim 6 recites the limitation “the gas connection valves” in line 3. There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “one or more gas connection valves” rather than a plurality of gas connection valves. For the purpose of examination on the merits, the Examiner is interpreting claim 6 to encompass a single gas connection valve or a plurality of gas connection valves. 
Claim 7 recites the limitation "the liquid path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the liquid return line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the liquid path" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the liquid path" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for the same reason as the base claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165).
Regarding claim 1, Griffin et al. discloses a liquid processing system (100) (para. 33) comprising:
a syringe pump (142) (the syringe 142 reads on being a syringe pump because it is configured to use negative pressure to move a liquid, see para. 33, 41-42) comprising a gas chamber (interior chamber of the barrel of the syringe where the plunger moves gas, see para. 41-42 and Fig. 1) and a movable plunger (para. 41-42) (Fig. 1), wherein the gas chamber has an aperture at a first end (see aperture connected to chamber 140 via tubing, para. 41-42 and Fig. 1);
a liquid chamber (140) having two openings (para. 41-42) (Fig. 1), the openings positioned on opposite ends of the chamber (one opening is positioned on a left end and one opening is positioned on a right end, see Fig. 2) and the first opening (left opening of Fig. 1) connected to the aperture of the gas chamber (para. 41-42) (Fig. 1);
a bioreactor (para. 25) in fluidic communication with the second opening of the liquid chamber (para. 25, 33, 35, 41-42) (Fig. 1);

wherein there is no direct contact between the movable plunger of the syringe pump and the liquid moving between the bioreactor and the liquid chamber (140) (it is understood that the liquid does not contact the plunger because: the syringe pump functions to generate a suction that draws the liquid into the chamber 140 rather than to draw liquid into the syringe pump itself, because Griffin et al. is devoid of mention of liquid contacting the plunger, and because chamber 140, rather than the syringe pump, is disclosed to be the structure for collecting a liquid sample, see para. 41-42).
As to the limitation of the plunger forming a seal within the internal walls of the chamber, the article entitled “Syringe” provides evidence that all syringes have the basic features of a barrel and a plunger wherein the plunger forms a seal within internal walls of the barrel (“History”, “Design”, Diagram). Although Griffin et al. does not explicitly teach wherein the plunger forms a seal within the internal walls of the chamber (i.e., the barrel), this feature is necessarily present in the syringe disclosed by Griffin et al., as evidenced by “Syringe”. It is also noted that the syringe disclosed by Griffin et al. would not be able to generate a force for drawing liquid outside of the syringe (para. 41-42) if the plunger did not form a seal with the internal walls.
As to the limitation of the plunger being movable in a reciprocating motion causing a corresponding movement of gas which drives liquid alternately between the liquid chamber and the bioreactor, this is a recitation of intended use of the claimed system and has been given appropriate patentable weight. Griffin et al. discloses moving the plunger in at least a first direction causing a corresponding movement of gas which drives liquid between the bioreactor and the liquid chamber as discussed above. Because a syringe plunger is inherently capable of moving in a first direction to draw fluids towards the syringe and an opposite direction to force fluid away from the syringe (see article 
Should it be found that Griffin et al.’s disclosure of a syringe that is necessarily capable of operating such that the plunger moves in a reciprocating motion does not meet the aforementioned limitation, it would have been obvious to one of ordinary skill in the art to modify the system of Griffin et al. to have the claimed functionality. Griffin et al. discloses that, elsewhere in the system, an air source (116) for introducing air into a fluid line connected to the air source is provided for the purpose of purging residual fluid in the fluid line (i.e., driving liquid from the fluid line) (para. 15, 34, 36) (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the syringe disclosed by Griffin et al. such that the plunger is movable in a reciprocating motion causing a corresponding movement of gas which drives liquid alternately between the liquid chamber and the bioreactor, based on Griffin et al.’s suggestion to purge residual fluid elsewhere in the system, as such a modification would allow the syringe pump to not only create a suction to draw fluid towards the chamber (140) but also to create a positive pressure force for purging fluid lines (e.g., fluid lines immediately connected to chamber 140, see Fig. 1), and the skilled artisan would have been motivated to purge fluid lines to ensure that residual sample fluids do not carry over from one use of the system to the next. 

However, Griffin et al. discloses that the liquid chamber (140) is configured to receive a sample of liquid from the bioreactor which can be analyzed to monitor culture conditions of the bioreactor (para. 3, 33, 41-42).
Shevitz et al. discloses that it is desirable to monitor culture fluid that has been filtered to remove cell debris, as cell debris can degrade some monitoring probes and other analytic instrumentation requires a filtered sample (para. 199). To this end, Shevitz et al. discloses providing a filter along a sampling flow path (para. 195-199). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Griffin et al. to comprise a filter arranged to filter liquid passing between the bioreactor and the liquid chamber, the filter comprising a permeate outlet for removing filtered liquid (e.g., by providing a filter for filtering cell debris between the bioreactor and the liquid chamber such that filtered culture liquid free of cell debris can be removed through a permeate outlet into the liquid chamber), based on the teachings of Shevitz et al., in order to obtain debris-free culture liquid that can be suitably analyzed by probes or other instrumentation to monitor bioreactor conditions. It is noted that this prior art combination arrives at a liquid filtration system. 
Regarding claim 2, Griffin et al. is silent as to the system further comprising a second syringe pump and second liquid chamber wherein the first and second syringe pumps act cooperatively to drive the liquid in the system as claimed.

It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by Griffin et al. to further comprise a second syringe pump, second liquid chamber having two openings positioned at opposing ends of the chamber, wherein the first opening of the second liquid chamber is connected to an aperture of the second syringe pump and the second opening of the second liquid chamber is in fluidic communication with the bioreactor and filter, as such a modification would require mere duplication of the first syringe pump and first liquid chamber already disclosed by Griffin et al., and would yield the predictable and desirable outcome of allowing a greater volume of fluid to be sampled from the bioreactor. As to the limitation of wherein the first and second syringe pumps act cooperatively to drive the liquid in the system, this is a recitation of intended use of the claimed system. Each syringe pump is operable to drive liquid in the system (see rejection of claim 1, above), and therefore the system taught by modified Griffin et al. would be fully capable of operating such that the first and second syringe pumps act cooperatively to drive liquid. 
Regarding claim 3, Griffin et al. discloses wherein the system comprises:
 a liquid uptake line (102) providing the fluidic communication from the bioreactor to the liquid chamber (140) (para. 34-35, 41-42) (Fig. 1);
a liquid return line (110) providing the fluidic communication from the liquid chamber (140) to the bioreactor (the liquid return line is in fluid communication with the chamber and the bioreactor and 
a valve system comprising one or more valves, the valve system configured to direct liquid expelled from a chamber into the return line and ensure liquid is drawn into a chamber from the uptake line (para. 47, 51) (Fig. 1). 
Griffin et al. in view of Shevitz teaches providing a filter for filtering bioreactor fluid prior to entry into the liquid chamber, as set forth above. As the uptake line (102) is the line for delivering bioreactor fluid into the liquid chamber (140) in the system of Griffin et al. (para. 34, 41-42), it would have been obvious to position the filter on the uptake line between the bioreactor and the liquid chamber in order to provide the aforementioned filtering. 
Regarding claim 5, Griffin et al. discloses the valve system, as set forth above, wherein the valve system comprises one or more pinch valves (para. 47, 75), the valves configured to:
close a connection from a liquid chamber to the uptake line and open a connection to the return line when liquid is leaving the liquid chamber (the valves in the pumps immediately upstream and downstream of liquid chamber 140 would capable of achieving this function, see para. 47 and Fig. 1); and
open the connection from the liquid chamber to the uptake line and close the connection to the return line when liquid is entering the liquid chamber (the valves in the pumps immediately upstream and downstream of liquid chamber 140 would capable of achieving this function, see para. 47 and Fig. 1).
Regarding claim 7, Griffin et al. discloses a sterile filter (146) positioned between the aperture of the gas chamber and the first opening of the liquid chamber (para. 42) (Fig. 1), the sterile filter (146) configured to permit the passage of gas while maintaining sterility in a liquid flow path between the syringe pump and the liquid chamber (para. 42). 

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the second syringe pump and second liquid chamber taught by Griffin et al. such that a second sterile filter is positioned between the aperture and the first opening of the second liquid chamber, in the manner disclosed by Griffin et al. above in the case of first sterile filter (146), as such a modification represents a further duplication of parts and would yield the predictable and desirable outcome of preventing contamination in fluids handled by the second syringe pump. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165), as applied to claim 1, and in further view of Harada et al. (US Patent Application Publication 2006/0166351).
Regarding claim 6, Griffin et al. discloses wherein the syringe pump comprising the gas chamber is configured to generate a suction force to draw liquid into the liquid chamber when the plunger is drawn, as set forth above. 
Griffin et al. is silent as to one or more gas connection valves positioned between the gas chamber and the liquid chamber, the one or more gas connection valves configured to seal the gas 
Harada et al. discloses a liquid processing system (para. 36) (Figs. 5-6, sheets 3-4 of 4) comprising a syringe pump (42) comprising a gas chamber (36) and a movable plunger (37) (para. 36, 40), a cell culture chamber (15) (para. 22, 30), and a liquid chamber (26) (para. 26), wherein the syringe pump is configured to generate a suction force to draw liquid into the liquid chamber (26) when the plunger is drawn (para. 26-29, 36, 42). Harada et al. discloses that at a certain point, the plunger is drawn all the way back and the suction force cannot be increased further (para. 42). To allow negative pressure to be further increased for the purpose of drawing the liquid, Harada et al. provides a gas connection valve (44) positioned between the gas chamber and the liquid chamber (para. 41) (Figs. 5-6), the gas connection valve configured to seal the gas chamber from the remaining system and allow the plunger to be repositioned whilst maintaining pressure in the liquid chamber (para. 40-43).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by modified Griffin et al. to comprise a gas connection valve positioned between the gas chamber and the liquid chamber to seal the gas chamber from the remaining system and allow the plunger to be repositioned whilst maintaining the pressure in the liquid chamber, as taught by Harada et al., in order to allow the syringe pump to continuously generate a suction force such that fluid may be drawn into the liquid chamber without interruption. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165), as applied to claim 1, and in further view of Galliher et al. (US Patent Application Publication 2013/0017131).

Griffin et al. is silent as to one or more heater elements configured to heat the sterile filter.
Galliher et al. discloses that it was known in the art to heat gas filters of a bioreactor system in order to reduce clogging of the filters by condensation (para. 41-46).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide one or more heater elements configured to heat the sterile filter disclosed by Griffin et al., based on the teachings of Galliher et al., in order to prevent clogging of the filter. 
Regarding claim 19, Griffin et al. teaches the first and second sterile gas filters, as set forth above.
Griffin et al. is silent as to one or more heater elements configured to heat the first and second sterile filters.
Galliher et al. discloses that it was known in the art to heat gas filters of a bioreactor system in order to reduce clogging of the filters by condensation (para. 41-46).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide one or more heater elements configured to heat the first and second sterile filters taught by Griffin et al., based on the teachings of Galliher et al., in order to prevent clogging of the filters. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165), as applied to claim 1, and in further view of Laustsen et al. (US Patent Application Publication 2016/0349220).

Griffin et al. is silent as to a bleed outlet positioned on the liquid return line, the bleed outlet configured to provide means to selectively divert liquid returning to the bioreactor out of the system. 
Laustsen et al. discloses that it was known in the art of bioreactor systems to provide a bleed outlet to allow bleeding of cells from the system to avoid accumulation of dead cells and ensure optimal productivity of cell culture processes within the bioreactor (para. 24, 61), the bleed outlet configured to provide means to selectively divert liquid returning to the bioreactor out of the system (para. 61, 188).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide a bleed outlet as claimed positioned on the liquid return line disclosed by Griffin et al., based on the teachings of Laustsen et al., in order to allow cells to be bleed periodically from the system to avoid accumulation of dead cells and ensure optimal cell culture productivity in the bioreactor. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165), as applied to claim 1, and in further view of Berteau et al. (US Patent Application Publication 2016/0145563).
Regarding claim 10, Griffin et al. discloses wherein the system comprises a bioreactor, as set forth above. 
Griffin et al. is silent as to the system comprising one or more sensors configured to determine one or more parameters of a liquid in the system, wherein the parameters include one or more of: a liquid level, pressure, cell density, cell viability.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioreactor disclosed by Griffin et al. to comprise a sensor configured to determine a liquid level therein, as taught by Berteau et al., in order to prevent overfilling of the bioreactor. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Application Publication 2016/0123848) as evidenced by “Syringes” and in view of Shevitz (US Patent Application Publication 2013/0270165), as applied to claim 1, and in further view of Greenberger et al. (US Patent 6,008,010).
Regarding claim 11, Griffin et al. discloses the syringe pump comprising a movable plunger for manipulating liquid movement within the system, as set forth above.
Griffin et al. is silent as to a motor configured to control the motion of the plunger.
Greenberger et al. discloses that it was known in the art of cell culture systems to use a stepper motor, which can be controlled by a computer, to control motion of the plunger of a syringe pump (col. 6 lines 45-57, col. 13 lines 19-47).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by modified Griffin et al. to comprise a motor, such as stepper motor controlled by a computer, configured to control the motion of the plunger of the syringe pump, based on the teachings of Greenberger et al., in order to achieve precise control over the movement of liquid within the system. 
Regarding claim 12, Griffin et al. in view of Greenberger teaches a computer (control unit) configured to control the motor to control motion of the plunger, as set forth above. 
Allowable Subject Matter
Claim 4 (and subsequently claims 18 and 20, which depend on 4) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zantl et al. (US Patent Application Publication 2008/0223463) is directed to a cell monitoring system comprising a syringe pump configured to actuate liquid movement through the system with avoidance of contact between the syringe pump and the liquid.
Ying et al. (US Patent Application Publication 2017/0029871) is directed to a cellular product handling system comprising a syringe pump configured to actuate liquid movement through the system wherein there is no direct contact between the syringe pump and the liquid.
Takeda et al. (US Patent Application Publication 2018/0298324) is directed to a cell analysis system comprising two syringe pumps working together in cooperation to control liquid movement through the system. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799